DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 11 and claims dependent thereon, the limitation "treating, by the processor, the first analyte data as more reliable if the potential event is confirmed by the user" of claim 1 and the comparable limitation of claim 11 are indefinite. The term "more reliable" is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The first analyte data is treated as "more reliable" than what, first analyte data associated with potential events that are not confirmed, the second analyte data, etc.? 
Regarding claim 3 and claims dependent thereon, the limitation "receiving…a user tag of the event" is indefinite. The relationship between the previously-recited confirmation and the user tag is indefinite. Particularly, it is unclear if receiving a user tag is how the event is confirmed, or if a user tag is received separately from confirming a potential event. 
Regarding claim 13 and claims dependent thereon, the limitation, "the instructions…cause the at least one processor to process a user tag of the event" is indefinite, as it is unclear in what manner and/or to what end a user tag is processed. Similarly, as discussed with respect to claim 3 above, the relationship, if any, between confirmation by a user and the user tag of the event is indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-20 recite the steps of determining a first analyte level from first analyte data at a sample time; determining or estimating a second analyte level from second, historical analyte data at the sample time; comparing the first and second analyte levels; determining a potential event if the first and second analyte levels are significantly different; requesting and receiving confirmation and/or a user tag of the potential event; when confirmation is received, treating data as more reliable; and when confirmation is not received, replacing the potential event data or subjecting the potential event data to artifact detection/rejection when not confirmed. 
The above-noted limitations, as drafted, are a process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind and/or methods of organizing human activity but for the recitation of generic computer components. For example, other than reciting the steps are implemented by a processor, determining analyte levels encompasses a person mentally (or otherwise manually) comparing sensor output to a calibration curve to derive an analyte level, or estimating an analyte level based on historical data using any means/method they desire to use; determining a potential event encompasses a user mentally comparing the analyte levels and the difference therebetween to a numerical value (e.g., threshold); requesting and receiving confirmation/user tag data encompasses requesting additional information and providing that information, which is comparable to limitations that have been found by the courts to encompass managing personal behavior or relationships or interactions between people (see MPEP 2106.04(a)(2)(II)(C); treating data as more reliable if confirmed encompasses a mere judgment or opinion that the data is more reliable without requiring the data to be used for any purpose; finally, replacing the data encompasses ignoring the first analyte level in favor other available data, e.g., the second analyte data, and subjecting the first analyte level data to artifact rejection/detection encompasses mentally scrutinizing the data further, again by any means or method a user desires to determine the presence of artifacts. Accordingly, claims 1-20 recite an abstract idea. 
This judicial exception is not integrated into a practical application. The claims recite the additional elements a processor configured to implementing the above-noted abstract idea, and a step of receiving data from a generic in vivo sensor. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of calculating, comparing, outputting/receiving, etc. data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The receiving step amounts to necessary data gathering, i.e., insignificant pre-solution activity, comparable to steps identified by the courts as such (e.g., determining the level of a biomarker in blood). See MPEP 2106.05(g). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps of the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, in addition to being recognized as insignificant extra-solution activity, generically receiving data is a computer function recognized by the courts as well‐understood, routine, and conventional. See MPEP 2106.05(d). Mere instructions to apply an exception using a generic computer component and the inclusion of insignificant extra-solution and/or well-understood, routine and/or conventional activities do provide an inventive concept. According, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-8, 10-15, 17-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0057042 A1 (Hayter) in view of US 2003/0208113 A1 (Mault).
Regarding claims 1-2, 4-5, 10-12, 14-15 and 20, Hayter teaches and/or suggests a system comprising:
a display (¶ [0034] display of and/or associated with analyte monitoring unit 130);
at least one processor (¶ [0033] processor-based control unit 140 provided to control the operation of insulin delivery unit 120 and analyte monitoring unit 130); and
non-transitory memory on which is stored instructions that, when executed by the at least one processor, cause the at least one processor to perform a method (¶ [0033] control unit has provided therein one or more control algorithm(s); ¶ [0046]; etc.), the method comprising:
receiving first analyte data generated by an in vivo analyte sensor at a sample time, wherein the in vivo analyte sensor is in contact with bodily fluid of a user (¶ [0034] analyte sensor that is transcutaneously positioned through a skin layer of the body 110; ¶ [0029]; etc.), and determining, using the first analyte data, a first analyte level of the user at the sample time (¶¶ [0081]-[0084] actual measured sensor data);
determining, using second analyte data, a second analyte level of the user at the sample time by estimating the second analyte level of the user at the sample time, wherein the second analyte data includes historical analyte data preceding the sample time and tagged information including meal information, medication information, or exercise information (¶¶ [0081]-[0084] modeled glucose sensor signal, wherein the predictive model used may include a routine or algorithm that describes glucose response or behavior based on one or more exogenous factors including, among others, insulin delivery information, meal intake, exercise events, and the like, as well as prior monitored sensor data);
comparing the first analyte level and the second analyte level resulting in a comparison value (¶¶ [0081]-[0084] comparing modeled glucose sensor response to the actual measured sensor data); 
determining the existence of a potential event if the comparison value exceeds a threshold value (¶¶ [0081]-[0084] sensor signal dropout or early signal attenuation is detected based on the comparison). 
Hayter does not teach the potential event is a meal, a medication dose, or exercise, or the method further comprises causing a request for confirmation of the potential event to be displayed to the user; and treating the first analyte data as more reliable if the potential event is confirmed by the user. However, Hayter discloses a meal/carbohydrate intake event will impact glucose levels (¶ [0071]), and indicates meal event information is utilized in estimating the second analyte level data (¶ [0082]), suggesting inaccurate meal event information may introduce error in the second analyte level data. 
Mault teaches/suggests a similar system comprising a processor (throughout document) configured for measuring a first analyte level at a sample time (¶¶ [0141]-[0143] blood glucose levels measured by a sensor, e.g., CGM), estimating a second analyte level at the sample time (¶¶ [0141]-[0143] glycemic response model), comparing the first analyte level and the second analyte level resulting in a comparison value to determine the existence of a potential event, such as a meal, if the comparison value exceeds a threshold value (¶¶ [0141]-[0143] determining if measured blood glucose levels deviate from than predicted by the model); causing a request for confirmation of the potential event to be displayed to the user (¶¶ [0141]-[0143] when a deviation is detected, the person can be prompted by the PDA to enter any meals perhaps accidentally omitted); and treating the first analyte data as more reliable if the potential event is confirmed by the user (¶¶ [0141]-[0143] with confirmation, the model can then be modified by the actual response to the meal). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method of Hayter with determining the existence of a potential meal event if the comparison value exceeds a threshold value; causing a request for confirmation of the potential meal event to be displayed to the user; and treating the first analyte data as more reliable if the potential meal event is confirmed by the user as taught/suggested by Hayter in order to allow a user to enter any meal events/information perhaps accidentally omitted (Mault, ¶ [0142]) that may be affecting the accuracy/reliability second analyte level (Hayter, ¶ [0082]), and to update a model for estimating said second analyte level with increased accuracy (Mault, ¶ [0142]), thereby further increasing the accuracy/reliability of a determination of an anomaly existing with the glucose sensor itself (as described by Hayter in ¶ [0083]). 
Regarding claims 3 and 13, Hayter as modified teaches/suggests the limitations of claims 1 and 11, as discussed above. Mault teaches/suggests a user confirms a potential meal event, as noted above, but does not expressly disclose such a confirmation comprises receiving a user tag of the event. However, Mault does disclose tagging, or logging, events as a suitable means/method for providing meal information (e.g., ¶ [0021]), such that Mault suggests receiving a user tag as suitable method for confirming a potential event. Additionally, Mault further teaches/suggests the user inputting/the processor receiving and processing the contents of a meal, in addition to the time or presence of said meal, for accurate modeling and/or prediction of a glucose response (¶ [0021]; ¶ [0142]; etc.). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method of Hayter with receiving and/or processing a user tag of the event as taught/suggested by Mault as a simple substitution of one suitable means/method for inputting the event confirmation for another to yield no more than predictable results (see MPEP 2143(I)(B)) and/or to facilitate input of additional event information (e.g., meal content) that may be utilized/processed to update a model for estimating analyte levels, thereby increasing accuracy of the model (e.g., accuracy associated with particular meal). 
Regarding claims 7 and 17, Hayter as modified teaches/suggests the second analyte data excludes the first analyte data (¶¶ [0081]-[0084] where the predictive model is based on prior monitored sensor data). 
Regarding claims 8 and 18, Hayter as modified teaches/suggests the limitations of claims 1 and 11, as discussed above. While Hayter as modified does not expressly teach/suggest the processor is configured for excluding the first analyte data from an artifact detection process or an artifact rejection process if the potential event is confirmed by the user. However, as noted with respect to claims 1 and 11 above, Mault teaches/suggests using the first analyte data/levels derived therefrom if the potential event is confirmed by the user to update a model for estimating analyte levels (e.g., ¶ [0142]), suggesting the first analyte data of a confirmed event is sufficiently reliable as is for this purpose. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and/or method of Hayter with the excluding, by the processor, the first analyte data from an artifact detection process or an artifact rejection process if the potential event is confirmed by the user as the data is treated as sufficiently reliable without further processing, as discussed above. 

Claim(s) 6, 9, 16 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayter in view of Mault as applied to claim(s) 1 and 11 above, and further in view of US 2005/0043598 A1 (Goode).
Regarding claims 6 and 16, Hayter as modified teaches/suggests the limitations of claims 1 and 11, as discussed above. While Hayter as modified does not expressly teach what occurs if the user does not confirm the potential event, Hayter as modified does teach/suggest a difference between an estimated glucose level and measured glucose level may also be due to an anomaly with the glucose sensor and teaches replacing the first analyte data when said difference indicates a sensor anomaly (e.g., ¶ [0083] prompting entry of a reference blood glucose measurement value). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method of Hayter with replacing the first analyte data, such as recalibrating with a new reference measurement, if the user does not confirm the potential event, because, in the absence of event confirmation, the difference between estimated and measured analyte levels may be due to an anomaly of the sensor (Hayter, ¶ [0083]), such that replacing the first analyte data may increase accuracy/reliability of the analyte data. 
Alternatively/Additionally, while Hayter as modified teaches/suggests replacing the first analyte data by recalibrating, Goode teaches/suggests replacing analyte data by estimating when, e.g., sensor signal dropout is detected (¶ [0001] detecting and replacing transient non-glucose related signal artifacts; ¶¶ [0331]-[0332]; ¶ [0361]; etc.). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method of Hayter with replacing the first analyte data as taught/suggested by Goode in order provide accurate glucose measurements to a patient/controller to safely avoid hyperglycemic and hypoglycemic conditions (¶ [0005]; ¶ [0321]; etc.). 
Regarding claims 9 and 19, Hayter as modified teaches/suggests the limitations of claims 1 and 11, as discussed above, but does not expressly teach subjecting, by the processor, the first analyte data to an artifact detection process or an artifact rejection process if the potential event is not confirmed by the user. However, while Hayter as modified does not expressly teach what occurs if the user does not confirm the potential event, Hayter as modified does teach/suggest a difference between an estimated glucose level and measured glucose level may also be due to an anomaly with the glucose sensor, such as signal dropouts (e.g., ¶ [0083]). 
Goode teaches/suggests a method comprising subjecting, by a processor, analyte data to an artifact detection process to determine a signal dropout (¶ [0001] detecting transient non-glucose related signal artifacts; ¶ [0331] where signal artifacts include substantially decreased signal amplitude, e.g., 76a, 76b; ¶ [0361]; etc.). 
As Hayter as modified teaches/suggests a potential event may be due to an anomaly with the glucose sensor if not an omitted meal, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method of Hayter subjecting, by the processor, the first analyte data to an artifact detection process or an artifact rejection process as taught/suggested by Goode if the potential event is not confirmed by the user in order to facilitate providing accurate glucose measurements to a patient or controller to safely avoid hyperglycemic and hypoglycemic conditions (¶ [0005]; ¶ [0321]; etc.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791